Exhibit 10.50

EXECUTIVE AGREEMENT


THIS AGREEMENT is made as of this 22nd day of July, 2004, among NATIONAL PENN
BANCSHARES, INC., a Pennsylvania business corporation having its principal place
of business in Boyertown, Pennsylvania ("NPB"), NATIONAL PENN BANK, a national
banking association having its principal place of business in Boyertown,
Pennsylvania ("Bank"), and MICHAEL R. REINHARD, an individual residing at 810
Ridge Road, Pottstown, Pennsylvania ("Executive").


W I T N E S S E T H :


WHEREAS, Executive is employed by Bank as a Group Executive Vice President and
Corporate Planning Officer; and


WHEREAS, the Boards of Directors of NPB and Bank deem it advisable to provide
Executive with certain additional benefits in the event of certain changes in
control of NPB or Bank so that Executive will continue to attend to the business
of NPB and Bank without distraction in the face of the potentially disturbing
circumstances arising therefrom.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, and each intending to be legally bound, NPB, Bank and Executive agree as
follows:


1. Definitions. The following terms have the meanings specified below:


a. "Affiliate" means any corporation which is included within a "controlled
group of corporations" including NPB, as determined under Code Section 1563.


b. "Base Amount" means Executive's average annualized taxable compensation for
the five (5) years prior to the year in which a Change in Control occurs,
determined in accordance with the provisions of Code Section 280G and
regulations promulgated thereunder.


c. "Cause" has the meaning set forth in Section 4 hereof.


d. "Change in Control" means:


i. An acquisition by any "person" or "group" (as those terms are defined or used
in Section 13(d) of the Exchange Act) of "beneficial ownership" (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of NPB representing
24.99% or more of the combined voting power of NPB's securities then
outstanding;


ii. A merger, consolidation or other reorganization of Bank, except where the
resulting entity is controlled, directly or indirectly, by NPB;


iii. A merger, consolidation or other reorganization of NPB, except where
shareholders of NPB immediately prior to consummation of any such transaction
continue to hold at least a majority of the voting power of the outstanding
voting securities of the legal entity resulting from or existing after any
transaction and a majority of the members of the Board of Directors of the legal
entity resulting from or existing after any such transaction are former members
of NPB's Board of Directors;


iv. A sale, exchange, transfer or other disposition of substantially all of the
assets of the Employer to another entity, except to an entity controlled,
directly or indirectly, by NPB;


v. A sale, exchange, transfer or other disposition of substantially all of the
assets of NPB to another entity, or a corporate division involving NPB; or


vi. A contested proxy solicitation of the shareholders of NPB that results in
the contesting party obtaining the ability to cast 25% or more of the votes
entitled to be cast in an election of directors of NPB.


e. "Code" means the Internal Revenue Code of 1986, as amended, and as the same
may be amended from time to time.


f. "Employer" means Bank, NPB or any Affiliate which employs Executive at any
particular time.


g. "Employment" means Executive's employment by Bank, NPB or any Affiliate at
any particular time.


h. "Exchange Act" means the Securities Exchange Act of 1934, as amended.


i. "Salary" means the Executive's annual base salary, established either by
contract or by the Board of Directors of Employer, prior to any reduction of
such salary pursuant to any contribution to a tax-qualified plan under Section
401(k) of the Code.


2. Resignation of Executive. If a Change in Control shall occur and if
thereafter, at any time, there shall be:


a. Any involuntary termination of Executive's employment (other than for Cause);


b. Any reduction in Executive's title, responsibilities or authority, including
such title, responsibilities or authority as such may be increased from time to
time;


c. Any reduction in Executive's Salary in effect immediately prior to a Change
in Control, or any failure to provide Executive with benefits at least as
favorable as those enjoyed by Executive under any of the pension, life
insurance, medical, health and accident, disability or other employee plans of
NPB or an Affiliate in which Executive participated immediately prior to a
Change in Control, or the taking of any action that would materially reduce any
of such compensation or benefits in effect at the time of the Change in Control,
unless such reduction relates to a reduction applicable to all employees
generally;


d. Any reassignment of Executive beyond a thirty (30) minute commute by
automobile from Pottstown, Pennsylvania; or


e. Any requirement that Executive travel in performance of his duties on behalf
of NPB or an Affiliate for a greater period of time during any year than was
required of Executive during the year preceding the year in which the Change in
Control occurred;


then, at the option of Executive, exercisable by Executive within one hundred
eighty (180) days of the occurrence of any of the foregoing events, the
Executive may resign from employment (or, if involuntarily terminated, give
notice of intention to collect benefits hereunder) by delivering a notice in
writing (the "Notice of Termination") to NPB, and the Continuing Compensation
and Benefits' provisions of this Agreement shall apply.


3. Continuing Compensation and Benefits.


a. At the time of termination of Executive's employment in accordance with
Section 2 hereof, Employer shall make a lump-sum cash payment to Executive no
later than thirty (30) days following the date of such termination in an amount
equal to 200% of Executive's Base Amount.


b. Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, in no event shall any payment to Executive pursuant to Subsection 3.a.
above be greater than an amount equal to an amount ("X") determined pursuant to
the following formula:


X = (2.99A - B) x (1 + C)D.


For purposes of the foregoing formula:


A =
Executive's Base Amount (determined pursuant to Internal Revenue Code Section
280G(b)(3)(A)) on the date of the Change in Control;



B =
The present value of all other amounts which qualify as parachute payments under
Code Section 280G(b)(2)(A) or (B) (without regard to the provisions of Code
Section 280G(b)(2)(A)(ii)), such present value to be determined pursuant to the
provisions of Code Section 280G;



C =
120% times 0.5 times the lowest of the semiannual applicable federal rates
(determined pursuant to Code Section 1274(d)) in effect on the date of the
Change in Control; and



D =
The number of whole semiannual periods plus any fraction of a semiannual period
from the date of the Change in Control to the date of termination of the
Executive's employment.



c. Executive shall not be required to mitigate the amount of any payment
provided for in Subsection 3.a. by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in subsection 3.a. be
reduced by any compensation earned by Executive as the result of employment by
another employer or by reason of Executive's receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise, except as otherwise provided therein.


4. Termination for Cause. The Employer may terminate Executive's Employment for
"Cause". For purposes of this Agreement, "Cause" means the occurrence of either
of the following:


a. Executive's conviction of, or plea of guilty or nolo contendere to, a felony
or a crime of falsehood or involving moral turpitude; or


b. the willful failure by Executive to substantially perform his duties to the
Employer, other than a failure resulting from Executive's incapacity as a result
of the Executive's disability, which willful failure results in demonstrable
material injury and damage to the Employer. Notwithstanding the foregoing,
Executive's Employment shall not be deemed to have been terminated for Cause if
such termination took place as a result of:


i. questionable judgment on the part of Executive;


ii. any act or omission believed by Executive in good faith, to have been in or
not opposed to the best interests of the Employer; or


iii. any act or omission in respect of which a determination could properly be
made that Executive met the applicable standard of conduct prescribed for
indemnification or reimbursement or payment of expenses under the By-laws of NPB
or the laws of the Commonwealth of Pennsylvania, or the directors and officers'
liability insurance of NPB or any Employer, in each case as in effect at the
time of such act or omission.


If Executive's Employment is terminated for Cause, all rights of Executive under
this Agreement shall cease as of the effective date of such termination, except
that Executive (i) shall be entitled to receive accrued Salary through the date
of such termination and (ii) shall be entitled to receive the payments and
benefits to which he is then entitled under the employee benefit plans of the
Employer or any affiliate thereof as of the date of such termination.


5. Arbitration. Any dispute or controversy arising out of or relating to this
Agreement and any controversy as to a termination for Cause shall be settled
exclusively by arbitration, conducted before a panel of three arbitrators, in
Reading, Pennsylvania, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrators' award in
any court having jurisdiction.


6. Exclusive Benefit. Executive shall have no right to commute, sell, assign,
transfer or otherwise convey the right to receive any payments hereunder, which
payment and the right thereto are expressly declared to be non-assignable and
non-transferrable. In the event of any attempted assignment or transfer,
Employer shall have no further liability hereunder.


7. Notices. Any notice required or permitted to be given under this Agreement
shall be properly given if in writing and if mailed by registered or certified
mail, postage prepaid with return receipt requested, to Executive's residence in
the case of any notice to Executive, or to the principal office of Bank, in the
case of any notice to the Employer.


8. Entire Agreement. This Agreement contains the entire agreement relating to
the subject matter hereof and may not be modified, amended or changed orally but
only by an agreement in writing, consented to in writing by NPB, and signed by
the party against whom enforcement of any modification, amendment or change is
sought.


9. Benefits.


a. This Agreement shall be binding upon and inure to the benefit of NPB and Bank
and their respective successors and assigns. Each of NPB and Bank shall require
any successor (whether direct or indirect, by purchase, merger, consolidation,
or otherwise) to all or substantially all of the business and/or assets of NPB
or Bank to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that NPB or Bank would be required to perform it
if no such succession had taken place. Failure to obtain such assumption and
agreement prior to the effectiveness of any such succession shall constitute a
breach of this Agreement and the provisions of Section 2 of this Agreement shall
apply. As used in this Agreement, "NPB" or "Bank" shall mean NPB or Bank as
defined previously and any successor to the business and/or assets of NPB or
Bank as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.


b. This Agreement shall be binding upon and inure to the benefit of and be
enforceable by Executive's personal or legal representatives, executors,
administrators, heirs, distributees, devisees and legatees.


10. Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic internal law (but not the law of conflicts of law)
of the Commonwealth of Pennsylvania.


11. Headings. The headings of the sections and subsections hereof are for
convenience only and shall not control or affect the meaning or construction or
limit the scope or intent of any of the sections or subsections of this
Agreement.


12. Termination of Executive Agreement. Effective concurrently with the
execution and delivery of this Agreement, the Executive Agreement dated July 23,
1997 and amended on August 26, 1998, among NPB, Bank and Executive is terminated
and of no further force and effect.


IN WITNESS WHEREOF, NPB and Bank have each duly caused this Agreement to be
executed on its behalf by its duly authorized officers, and Executive has
hereunto set his hand and seal, as of the day and year first above written.



 

  NATIONAL PENN BANCSHARES, INC.



(SEAL)
By: /s/Wayne R. Weidner
 
Title: Chairman






 
Attest: /s/ Glenn E. Moyer
 
Title: President


 

  NATIONAL PENN BANK



(SEAL)
By: /s/ Glenn E. Moyer
 
Title: President






 
Attest:_______________________
 
Title:



Witness:




/s/ Sandra L. Spayd
/s/ Michael R. Reinhard (SEAL)
 
Michael R. Reinhard



